Exhibit 99.2 INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Supplemental Data Non-performing assets(1) December 31, (Dollars in thousands) Non-accrual loans $ $ Loans 90 days or more past due and still accruing interest - 7 Total non-performing loans Other real estate and repossessed assets Total non-performing assets $ $ As a percent of Portfolio Loans Non-performing loans 1.30 % 2.32 % Allowance for loan losses Non-performing assets to total assets Allowance for loan losses as a percent of non-performing loans Excludes loans classified as “troubled debt restructured” that are not past due and vehicle service contract counterparty receivables, net. Troubled debt restructurings (“TDR”) December 31, 2013 Commercial Retail Total (In thousands) Performing TDR’s $ $ $ Non-performing TDR’s (1) Total $ $ $ December 31, 2012 Commercial Retail Total (In thousands) Performing TDR’s $ $ $ Non-performing TDR’s (1) Total $ $ $ Included in non-performing assets table above. Also includes loans on non-accrual at the time of modification until six payments are received on a timely basis. 1 Allowance for loan losses Twelve months ended December 31, Unfunded Unfunded Loans Commitments Loans Commitments (Dollars in thousands) Balance at beginning of period $ Additions (deduction) Provision for loan losses (3,988 ) - - Recoveries credited to allowance - - Loans charged against the allowance (16,232 ) - (27,408 ) - Reclassification to loans held for sale - (610 ) Deductions included in non-interest expense - (90 ) - ) Balance at end of period $ Net loans charged against the allowance to average Portfolio Loans 0.58 % 1.39 % Alternative Sources of Funds December 31, Average Average Amount Maturity Rate Amount Maturity Rate (Dollars in thousands) Brokered CDs $ 0.3 years % $ 0.6 years % Fixed-rate FHLB advances 3.5 years 4.5 years Total $ 2.1 years % $ 2.7 years % Capitalization December 31, (In thousands) Subordinated debentures $ $ Amount not qualifying as regulatory capital (1,223 ) ) Amount qualifying as regulatory capital Shareholders’ equity Convertible preferred stock - Common stock Accumulated deficit (110,347 ) ) Accumulated other comprehensive loss (9,245 ) ) Total shareholders’ equity Total capitalization $ $ 2 Non-Interest Income Three months ended Twelve months ended December 31, September 30, December 31, December 31, (In thousands) Service charges on deposit accounts $ Interchange income Net gains (losses) on assets Mortgage loans Securities 14 72 Other than temporary impairment loss on securities Total impairment loss - - (7 ) (26 ) ) Loss recognized in other comprehensive income - Net impairment loss recognized in earnings - - (7 ) (26 ) ) Mortgage loan servicing Investment and insurance commissions Bank owned life insurance Title insurance fees Increase in fair value of U.S. Treasury warrant - - (74 ) (1,025 ) ) Net gain on branch sale - - - Other Total non-interest income $ Capitalized Mortgage Loan Servicing Rights Three months ended December 31, Twelve months ended December 31, (In thousands) Balance at beginning of period $ Originated servicing rights capitalized Amortization (634 ) (1,328 ) (3,745 ) ) Change in valuation allowance Balance at end of period $ Valuation allowance at end of period $ 3 Mortgage Loan Activity Three months ended Twelve months ended December 31, September 30, December 31, December 31, (Dollars in thousands) Mortgage loans originated $ Mortgage loans sold Mortgage loans sold with servicing rights released Net gains on the sale of mortgage loans Net gains as a percent of mortgage loans sold (“Loan Sales Margin”) 2.40 % 1.62 % 3.69 % 2.46 % % Fair value adjustments included in the Loan Sales Margin (0.38 ) (0.89 ) (0.15 ) (0.55 ) Non-Interest Expense Three months ended Twelve months ended December 31, September 30, December 31, December 31, (In thousands) Compensation $ Performance-based compensation Payroll taxes and employee benefits Compensation and employee benefits Occupancy, net Data processing Loan and collection Vehicle service contract counterparty contingencies Furniture, fixtures and equipment Communications Legal and professional fees FDIC deposit insurance Advertising Provision for loss reimbursement on sold loans (284 ) Interchange expense Credit card and bank service fees Net losses on other real estate and repossessed assets Supplies Amortization of intangible assets Write-down of property and equipment held for sale - Recoveries related to unfunded lending commitments (33 ) (86 ) (91 ) (90 ) ) Other Total non-interest expense $ 4 Average Balances and Tax Equivalent Rates Three Months Ended December 31, Average Average Balance Interest Rate(3) Balance Interest Rate(3) Assets (1) (Dollars in thousands) Taxable loans $ $ 5.60 % $ $ % Tax-exempt loans (2) 82 Taxable securities Tax-exempt securities (2) Cash – interest bearing 87 Other investments Interest Earning Assets Cash and due from banks Other assets, net Total Assets $ $ Liabilities Savings and interest-bearing checking $ $ Time deposits Other borrowings Interest Bearing Liabilities Non-interest bearing deposits Other liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ Net Interest Income $ $ Net Interest Income as a Percent of Average Interest Earning Assets 3.96 % % All domestic. Interest on tax-exempt loans and securities is presented on a fully tax equivalent basis assuming a marginal tax rate of 35% Annualized. 5 Average Balances and Tax Equivalent Rates Twelve Months Ended December 31, Average Average Balance Interest Rate Balance Interest Rate Assets (1) (Dollars in thousands) Taxable loans $ $ 5.71 % $ $ % Tax-exempt loans (2) Taxable securities Tax-exempt securities (2) Cash – interest bearing Other investments Interest Earning Assets Cash and due from banks Other assets, net Total Assets $ $ Liabilities Savings and interest-bearing checking $ $ Time deposits Other borrowings Interest Bearing Liabilities Non-interest bearing deposits Other liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ Net Interest Income $ $ Net Interest Income as a Percent of Average Interest Earning Assets 4.11 % % All domestic. Interest on tax-exempt loans and securities is presented on a fully tax equivalent basis assuming a marginal tax rate of 35% 6 Commercial Loan Portfolio Analysis as ofDecember 31, 2013 Total Commercial Loans Watch Credits Percent of Loan Loan Category All Loans Performing Non- performing Total Category in Watch Credit (Dollars in thousands) Land $ % Land Development Construction - Income Producing Owner Occupied Total Commercial Real Estate Loans (1) $ $ $ Other Commercial Loans(1) $ $ $ Total non-performing commercial loans $ The total of these two categories is different than the December 31, 2013, Consolidated Statement of Financial Condition due primarily to loans in process. 7
